       Case 5:19-cv-00018-DCB-MTP Document 1 Filed 02/26/19 Page 1 of 4



                       IN THE UNITED STATES DISTRICT COURT
                       FOR SOUTHERN DISTRICT OF MISSISSIPPI
                                 WESTERN DIVISION


UNITED STATES OF AMERICA                                                            PLAINTIFF

                                                                       5:19-cv-18-DCB-MTP
V.                                           CIVIL ACTION NO.

MARY WALKER                                                                        DEFENDANT




                                         COMPLAINT

       Plaintiff United States of America, by and through D. Michael Hurst, Jr., United States

Attorney for the Southern District of Mississippi, and Assistant United States Attorney Kristi H.

Johnson, hereby brings this civil action to recover all available damages and other monetary

relief under the common law. The United States alleges the following:

                                    JURISDICTION AND VENUE

       1.      This Court has jurisdiction pursuant to 28 U.S.C. §§ 1331, 1345, and 1355.

       2.      Venue is proper in this district pursuant to 28 U.S.C. §§ 1391(b) and 1395

because the acts alleged in this Complaint occurred in whole or in part in the Southern District of

Mississippi.

                                                 PARTIES

       3.      Plaintiff is the United States of America (“United States”).

       4.      Defendant Mary Walker (“Walker”) is a citizen and resident of Woodville,

Mississippi.
       Case 5:19-cv-00018-DCB-MTP Document 1 Filed 02/26/19 Page 2 of 4



                              OVERVIEW OF ALLEGATIONS

       5.          Through the Social Security Administration (“SSA”), the United States

administers the Supplemental Security Income (“SSI”) program (42 U.S.C. § 1381, et seq.), which

is a needs-based program designed to provide supplemental income to eligible individuals.

      6.           SSA considers the resources and income of the applicant’s and/or recipient’s

household to determine SSI eligibility and benefit amounts.

       7.      On August 22, 2005, Mary Walker applied for SSI benefits with SSA in Natchez,

Mississippi. Walker represented to SSA that she resided alone at 12541 Hwy 24 West,

Woodville, Mississippi. SSA subsequently approved Walker for SSI benefits effective August

22, 2005.

       8.      On June 15, 2010, Walker underwent a redetermination of SSI benefits. In the

redetermination, Walker again represented to SSA that she continued to reside alone at the same

address. She underwent six (6) additional redeterminations in later years and provided the same

information to SSA with respect to her living arrangements on the following dates: May 10,

2011; December 9, 2011; May 7, 2013; March 28, 2014; April 13, 2015; and August 18, 2016.

       9.      On March 13, 2017, the Social Security Administration, Office of the Inspector

General, subsequently determined that contrary to Walker’s assertions that she resided alone in

her application and in her redeterminations, she in fact did not reside alone. During the entire

time Walker applied for and received SSI benefits, Walker resided with her husband, whose

income was over the SSI limit.

       10.     Had SSA known of Walker’s actual living and financial arrangement, SSA would

not have approved and continued Walker’s SSI benefits. Consequently, between September 2005

and March 2017, Walker wrongfully received SSI benefit payments to which she was not


                                                 2
        Case 5:19-cv-00018-DCB-MTP Document 1 Filed 02/26/19 Page 3 of 4



entitled in the sum of sixty-eight thousand, nine hundred thirty-three dollars and forty-four cents

($68,933.44). See SSA Certification Letter dated August 6, 2018, and attached as Exhibit A.

                                     First Claim for Relief
                                  Payment by Mistake of Fact

        11.    The United States incorporates by reference and re-alleges herein the allegations

set forth in paragraphs 1 to 10 above.

        12.    This is a claim for recovery of monies paid to Mary Walker under mistake of fact.

        13.    Walker repeatedly misrepresented to SSA that she lived alone. Because of

Walker’s misrepresentations, SSA approved her application for SSI benefits. That application

resulted in Walker receiving sixty-eight thousand, nine hundred thirty-three dollars and forty-

four cents ($68,933.44) in SSI benefits.

        14.    The Social Security Administration, Office of the Inspector General, subsequently

determined that contrary to Walker’s assertions that she resided alone in her application and in

her redeterminations for benefits, she in fact did not reside alone. She resided with her husband

during the entire time she applied for and received SSI benefits.

        15.    Because of this mistake of fact, SSA paid monies to Walker to which she was not

entitled.

        16.    By reason of the wrongfully-received payments described above, the United

States is entitled to damages in an amount to be determined at trial.

                                         Second Claim Relief
                                         Unjust Enrichment

        17.    The United States incorporates by reference and re-alleges herein the allegations

set forth in paragraphs 1 to 16 above.




                                                  3
       Case 5:19-cv-00018-DCB-MTP Document 1 Filed 02/26/19 Page 4 of 4



        18.     Walker has been unjustly enriched to the detriment of the United States in the

amount of sixty-eight thousand, nine hundred thirty-three dollars and forty-four cents

($68,933.44) in SSI benefits that the United States paid.

        19.     These are monies that Walker in good conscience should not be allowed to retain.

        20.     By reason of the wrongfully-received payments described above, the United

States is entitled to damages in an amount to be determined at trial.

         WHEREFORE, the United States prays for relief as follows:

    a. On the First Claim for Relief (Payment by Mistake of Fact) and Second Claim for Relief

(Unjust Enrichment), judgment against Mary Walker for the damages sustained by the United

States in an amount to be determined at trial, plus pre-judgment interest and post-judgment

interest, costs and other proper relief.

    b. All other legal and equitable relief, including but not limited to restitution, constructive

trust and an accounting, and disgorgement of profits which the Court finds to be just and proper.

        Respectfully submitted this 26th day of February, 2019.


                                                      D. MICHAEL HURST, JR.
                                                      United States Attorney
                                               By:    _/s/ Kristi H. Johnson__________________
                                                      KRISTI H. JOHNSON, (MS Bar No. 102891)
                                                      Assistant United States Attorney
                                                      501 E. Court Street, Suite 4.430
                                                      Jackson, Mississippi 39201-0101
                                                      Phone: 601-973-2887
                                                      Fax: 601-965-4409
                                                      E-Mail: Kristi.Johnson2@usdoj.gov




                                                  4
Case 5:19-cv-00018-DCB-MTP Document 1-1 Filed 02/26/19 Page 1 of 1




                            EXHIBIT
                               A
Case 5:19-cv-00018-DCB-MTP Document 1-2 Filed 02/26/19 Page 1 of 1
